Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 3/16/2021 has been entered.  Claims 1, 3-6, 8-11 and 13-16 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0128251 to Yoon in view of U.S. Publication 2016/0054567 to Kim.

Regarding claims 1, 6, and 11, Yoon teaches a method/device for controlling, by an Augmented Reality (AR) device, a mobile device to display an input interface on the mobile device (see paragraph 234 showing that inputs can be received from the eyeglass AR device or the mobile device and paragraph 160) comprising:
wherein the target application is pre-installed in the mobile device (see Fig. 5A and 5B showing gallery and memo applications);
determining, by the AR device comprising a camera (see Fig. 3 camera 121), when a control instruction for opening a target application is received by the AR device from a user (see paragraphs 214, 215, 227), wherein the target application is pre-installed in the mobile device and comprises one of the following applications: an instant messaging software, a text reading software, a video playing software, or a game software (see Fig. 8C and paragraphs 226-229 showing a text messaging software activated on the mobile device by selection of an input to unlock from the eyepiece),
wherein determining the input interface comprises: 
displaying the input interface on the mobile device (see Fig. 5A and 5B).
instructing, by the AR device, the mobile device to display the input interface on the mobile device (see paragraphs 229 and 231),

determining an input interface corresponding to the type of the target application by querying a pre-stored correspondence record, wherein the correspondence record comprises data representing a correspondence between application types and input interfaces (see Fig. 5A and 5B showing different user interfaces for different applications);
and the input interface is different when the application type is different (see Fig. 5A and 5B).
	Yoon does not explicitly teach whether there is a mobile device within a photographing range of the camera by capturing a current image using the camera and determining whether a matching degree between the captured current image and a reference image exceeds a preset value; and determining, by the AR device, when it is determined that the mobile device is in the photographing range, an input interface corresponding to the target application.
	However, Kim teaches whether there is a mobile device within a photographing range of the camera by capturing a current image using the camera and determining whether a matching degree between the captured current image and a reference image exceeds a preset value (see paragraphs 159, 163, 164 and 166); and 
determining, by the AR device, when it is determined that the mobile device is in the photographing range, an input interface corresponding to the target application (see Figs. 5A and 5B and paragraphs 164, 167 and also 241, 247 showing text input windows, instant messaging and ebook).
It would have been obvious to a person having ordinary skill in the art to combine the recognition of a mobile device based on the camera matching to a pattern as taught in Kim with the 

Regarding claims 3, 8 and 13, Yoon in view of Kim teaches the method/device according to claims 1, 6 and 11.  Yoon teaches further comprising:
determining whether the mobile device is in a screen-unlocked state (see Fig. 8A and paragraphs 215, 216); and 
performing, when it is determined that the mobile device is in the screen-unlocked state, an operation of displaying the input interface on the mobile device (see Fig. 8C and paragraphs 215, 216)

Regarding claims 4, 9 and 14, Yoon in view of Kim teaches the method/device according to claims 3, 8 and 13.  Yoon teaches further comprising:
unlocking, when it is determined that the mobile device is in a screen-locked state, the mobile device (see Fig. 8C and paragraphs 215, 216); and
performing the operation of displaying the input interface on the mobile device (see Fig. 8C and paragraphs 215, 216).

Regarding claims 5, 10 and 15, Yoon in view of Kim teaches the method/device according to claims 1, 6 and 11.  Yoon teaches wherein displaying the input interface on the mobile device comprises:
determining, when a trigger instruction for triggering display of the input interface is received, a display area on the mobile device for displaying the input interface according to a trigger position of the trigger instruction (see paragraph 165),


Regarding claim 16, Yoon in view of Kim teaches the electronic device according to claim 11.  Yoon teaches wherein the electronic device is an Augmented Reality (AR) device (see paragraph 136).

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-6, 8-11 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.  Yoon teaches in paragraphs 226-229 that by unlocking the mobile device via the headset that the text messaging application can be opened.  Yoon Figs. 5A, 5B, and 5C show that the eyepiece displays different UI’s based on the different applications that are running on the mobile device.  For at least these reasons, parts of the Yoon rejection are maintained.  Note that Kim also teaches some of these features (see paragraphs 228, 229).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Publication 2013/0278631 to Border, in particular paragraphs 1052, 1030, 679 where pressing a button on the eyepiece opens a gaming application on a mobile device in view.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625